DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 12/24/2019.  Claims 1–19 are presently pending and are presented for examination.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-103221, filed on 05/31/2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/25/2019, 11/18/2020 and 11/29/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS’s were considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: System, computer-readable storage medium and method for controlling a heating cooker on a food delivery vehicle.
Claim Objections
Claims 10-12, 15-16 and 18 are objected to because of the following informalities:
Claims 10-12 recite the limitation “the heating intensity” in line 3 (for claim 10) and line 2 (for claims 11-12).  There is insufficient antecedent basis for this limitation in the claim.
Claim 15, the limitations of “a first heating unit…” and “a second heating unit…” should be further indented relevant to the limitation of “the heating cooker includes:”;
Claim 16, the limitation of “a porous water retaining body”, “a heating element that …” and “a cooking unit that…” should be further indented relevant to the limitation of “the heating cooker includes:”;
Claim 16, “…a   power amount…” should read --…a power amount…-- (i.e. there should be only one “space” between “a” and “power”);
Claim 18, missing “.” at the end of the claim.
Claim 18 recites “the computer” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “the food” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a. 	acquiring unit in claim 1 and 15. The structure of the “acquiring unit” is “one or more ICs including an arithmetic processing device such as a processor” as disclosed in para 0043 of the Specification;
b.	control unit in claims 1-16. The structure of the “control unit” is “one or more ICs including an arithmetic processing device such as a processor” as disclosed in para 0043 of the Specification;
c.	time information storage unit in claim 5. The “time information storage unit” corresponds to a “storage unit” (see para 0046 of the Specification) and the structure of the “storage unit” is “a nonvolatile storage medium and/or a volatile storage medium” (see para 0043 of the Specification);
d.	intensity information storage unit in claim 9. The “intensity information storage unit” corresponds to a “storage unit” (see para 0047 of the Specification) and the structure of the “storage unit” is “a nonvolatile storage medium and/or a volatile storage medium” (see para 0043 of the Specification);
e.	progress information storage unit in claim 13. The “progress information storage unit” corresponds to a “storage unit” (see para 0048 of the Specification) and the structure of the “storage unit” is “a nonvolatile storage medium and/or a volatile storage medium” (see para 0043 of the Specification);
f.	first heating unit in claim 15. The structure is “electric heaters” as disclosed in para 0035 of the Specification;
g.	second heating unit in claim 15. The structure is “electric heaters” as disclosed in para 0035 of the Specification;
i.	heating element in claim 16. The heating element includes a first heating unit and a second heating unit (see para 0035 of the Specification). The heating units are “electric heaters” as disclosed in para 0035 of the Specification;
j.	cooking unit in claim 16. The structure of the cooking unit is “cooking device” as disclosed in para 0038 of the Specification, i.e. “the cooking device 230 contains a food 44. The cooking device 230 heats a food 44 with the water vapor from the water retaining body 222” (also see Fig. 2).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “…heating intensity information indicating a time change in the heating intensity until cooking of the food is completed associated with a type of the food…” which is ambiguous. It is not clear what “a time change in the heating intensity” is, i.e. how the “time change” is related to the “heating intensity”. In addition, it is not clear what “until cooking of the foods is completed associated with a type of the food” is further limiting. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). The claim is interpreted by the examiner as “…heating intensity information indicating time durations for completely cooking different type of foods at different heating intensities…” for the purpose of examination.
Claim 14 recites “…wherein as the degree of progress is lower…” which is ambiguous. It is not clear what is considered as “lower”, i.e. what is a reference to compare with “the degree of process” to determine “the degree of progress” is “lower”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). The claim is interpreted by the examiner as “…wherein as the degree of progress decreases…” for the purpose of examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko (US20190236534, hereinafter Kaneko).
As to claims 1, 18 and 19, Kaneko teaches a system for controlling a heating cooker that cooks a food by heating the food (see at least Kaneko 0069-0071, para 0080), a non-transitory computer readable storage medium having recorded thereon a program that causes the computer to perform operations (see at least Kaneko para 0063) and a method performed by a computer, comprising: 
an acquiring unit that acquires an estimated time of arrival at a delivery destination of the food during a delivery of the food (see at least Kaneko para 0064 for the control system determines a moving route from the current position to the delivery destination and estimates the expected arrival time to the delivery destination; see para 0057 for the control system has a CPU, i.e. acquiring unit); and 
a control unit that controls the heating cooker based on the estimated time of arrival (see at least Kaneko para 0080 for the processing controller controls a cooking start time by the cooking system based on the estimated expected arrival time, the processing controller is a control unit).
As to claim 2, Kaneko teaches the system according to claim 1, wherein the control unit determines a timing at which the heating cooker heats the food based on the estimated time of arrival (see at least Kaneko para 0080 for the processing controller controls a cooking start time by the cooking system based on the estimated expected arrival time).
As to claim 3, Kaneko teaches the system according to claim 1, wherein the control unit starts the heating by the heating cooker when a time between the estimated time of arrival and a current time is less than a predetermined time (see at least Kaneko para 0080, in a case where the time from the time when the moving to the delivery destination is started to the expected arrival time is less than the cooking time, the processing controller may cause the cooking system immediately start the cooking).
As to claim 4, Kaneko teaches the system according to claim 1, wherein the control unit controls the heating cooker based on a type of the food (see at least Kaneko para 0067 for a cooking time of the product and a cooking completion time of the product matches the expected arrival time, para 0082 for processing controller determining the manufacturing time based on the type of the ordered product, also see Fig. 8).
As to claim 5, Kaneko teaches the system according to claim 1, further comprising: a time information storage unit that stores information indicating a heating time associated with a type of a food, wherein the control unit controls a timing at which the heating cooker heats the food based on the heating time associated with the type of the food and the estimated time of arrival (see at least Kaneko para 0080 for controlling a timing to start the heating cooker based on cooking time of the product and expected arrival time; para 0082 for processing time database and for processing controller determining the manufacturing time based on the type of the ordered product, also see Fig. 8; para 0086 teaches a memory, i.e. a time information storage unit).
As to claim 6, Kaneko teaches the system according to claim 5, wherein the control unit determines a timing at which the heating cooker heats the food based on the heating time associated with the type of the food, the estimated time of arrival, and a current time (see at least Kaneko para 0080 for controlling a timing to start the heating cooker based on cooking time of the product and expected arrival time; para 0082 for processing time database and for processing controller determining the manufacturing time based on the type of the ordered product and current time).
As to claim 7, Kaneko teaches the system according to claim 1, wherein the control unit adjusts a heating intensity of the food by the heating cooker based on the estimated time of arrival (see at least Kaneko para 0123, the processing controller matches the completion time of the product to the expected arrival time by extending or shortening the time to be spent, e.g. lowering a temperature of the oven or increasing the temperature of the oven).
As to claim 8, Kaneko teaches the system according to claim 7, wherein the control unit adjusts the heating intensity of the food by the heating cooker based on a type of the food (see at least Kaneko para 0123, the relationship between the temperature of the oven and the heating time determined based on types of bread).
As to claim 17, Kaneko teaches the system according to claim 1, further comprising the heating cooker (see at least Kaneko para 0069 for the cooking system has an oven).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko, in view of Swayne (US20200281391, hereinafter Swayne).
As to claim 9, Kaneko teaches the system according to claim 7.
Kaneko further teaches the control unit controls a timing at which the heating cooker heats the food according to the heating intensity information based on the estimated time of arrival and a current time (see at least Kaneko para 0123, the processing controller controls the start time of the cooking, the completion time of the product and the expected arrival time match each other, also see para 0082).
Kaneko does not teach an intensity information storage unit that stores heating intensity information indicating a time change in the heating intensity until cooking of the food is completed associated with a type of the food.
However, in the same field of endeavor, Swayne teaches a predetermined lookup table or database that relates cook times at different temperature to different types and amounts of food (see at least Swayne, para 0029; also see para 0030 for a computer-readable memory, i.e. the intensity information storage unit).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Kaneko to include an intensity information storage unit that stores heating intensity information indicating a time change in the heating intensity until cooking of the food is completed associated with a type of the food as disclosed by Swayne to match the completion time of the product and the expected arrival time by extending or shortening the time to be spent on cooking steps (Kaneko, para 0123).
Claim 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko, in view of Goldberg (US20200175467, hereinafter Goldberg).
As to claim 10, Kaneko teaches the system according to claim 1.
Kaneko further teaches adjusting the heating intensity of the food by the heating cooker to extend or shorten the cooking time so that the completion time of the product and the estimated arrival time matches (see at least Kaneko para 0123).
Kaneko does not teach the control unit acquires the estimated time of arrival at a plurality of timings and adjusts the heating intensity of the food by the heating cooker depending on a change in the estimated time of arrival. 
However, in the same field of endeavor, Goldberg teaches the control system prepares the ordered food based upon the estimated time of arrival such that the preparation and cooking of the food will be completed at or just before the estimated time of arrival of the delivery vehicle at the delivery destination. The control system may continuously or periodically update the estimated time of arrival associated with the customer and modify the preparation and cooking of the food based on the updated estimated time of arrival (see at least Goldberg para 0085, also see para 0108).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Kaneko to include the control unit acquires the estimated time of arrival at a plurality of timings and adjusts the heating intensity of the food by the heating cooker depending on a change in the estimated time of arrival as disclosed by Goldberg to match the completion time of the product and the expected arrival time by extending or shortening the time to be spent on cooking steps to ensure fresh-cooked food product being provided to the customer (see at least Kaneko para 0017).
As to claim 13, Kaneko teaches the system according to claim 1.
Kaneko further teaches processing controller controls the heating cooker based on a type of the food product (see at least Kaneko para 0082 for processing controller determining the manufacturing time based on the type of the ordered product, see Fig. 8 for a processing time database) and then determines the manufacturing completion time of the product based on the determined manufacturing time and the current time (see at least Kaneko para 0082) and further controls a cooking start time based on the cooking time of the product and estimated arrival time (see at least Kaneko para 0080).
Kaneko does not teach a progress information storage unit that stores a degree of progress of cooking of the food when leaving for a delivery of the food, wherein the control unit determines a timing at which the heating cooker heats the food based on the degree of progress.
However, in the same field of endeavor, Goldberg teaches an uncooked or partially cooked food item, the cooking of which is to be completed enroute by the delivery vehicle to the delivery destination, i.e. the delivery vehicle to complete the cooking of the uncooked or partially cooked food item based on the degree of progress of cooking of the food item (see at least Goldberg para 0085; para 0135 teaches processor enabled device includes a memory, i.e. the progress information storage unit).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Kaneko to include a progress information storage unit that stores a degree of progress of cooking of the food when leaving for a delivery of the food, wherein the control unit determines a timing at which the heating cooker heats the food based on the degree of progress as disclosed by Goldberg to determine the manufacturing time for the food item based on the degree of progress of cooking of food when leaving for delivery, i.e. uncooked or partially cooked, to match the completion time of the product and the expected arrival time to ensure fresh-cooked food product being provided to the customer (see at least Kaneko para 0017).
As to claim 14, Kaneko in view of Goldberg teaches the system according to claim 13.
Kaneko modified by Goldberg discloses the claimed invention except for wherein as the degree of progress is lower, the control unit increases a time between the estimated time of arrival and a timing at which the heating cooker heats the food. Goldberg discloses instructing the delivery vehicle to complete the cooking of the unbaked and/or partially baked food item and such cooking instructions may instruct the oven to complete cooking of the food item at or just before an estimated time of arrival of the delivery vehicle at the delivery destination (see at least Goldberg para 0085). I would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use longer time to cook an uncooked food item compared with the same type of food item that is partially cooked, i.e. as the degree of progress is lower, the control unit increases a time between the estimated time of arrival and a timing at which the heating cooker heats the food.   
As to claim 15, Kaneko teaches the system according to claim 1.
Kaneko further teaches a first heating unit that heats a first region (see at least Kaneko para 0069 for an oven); and 
the acquiring unit acquires a first estimated time of arrival at a delivery destination of a first food placed in the first region (see at least Kaneko para 0064 for control system determines a moving route from the current position to the delivery destination and estimates the expected arrival time to the delivery destination)
the control unit controls the first heating unit based on the first estimated time of arrival (see at least Kaneko para 0080 for the processing controller controls a cooking start time by the cooking system based on the estimated expected arrival time, processing controller is a control unit).
Kaneko does not teach the heating cooker includes: 
a first heating unit that heats a first region and a second heating unit that heats a second region; 
the acquiring unit acquires a first estimated time of arrival at a delivery destination of a first food placed in the first region and a second estimated time of arrival at a delivery destination of a second food placed in the second region 
the control unit controls the first heating unit based on the first estimated time of arrival and the second heating unit based on the second estimated time of arrival.
However, in the same field of endeavor, Goldberg teaches one or more ovens, i.e. first and second heating units and regions (see at least Goldberg para 0085 and element 408 of Fig. 4A; para 0037 teaches the ovens are electric heaters, i.e. the first and second heating units) and the vehicle may include a plurality of ovens that may be used to cook the food items while the vehicle is traveling to the delivery destinations (see at least Goldberg para 0088). Goldberg further teaches preparation and delivery information to prepare and deliver one or more orders of prepared and cooked food items to one or more delivery destinations. Such preparation information may specify a plurality of orders of food items to be prepared. Included in such preparation information may be commands to control the cooking times and conditions of the ovens (see at least Goldberg para 0088), and the delivery information includes a set of one or more delivery destinations for each food order (Goldberg, para 0089), and cooking instructions for the oven to complete cooking the food at or just before an estimated time of arrival at the delivery destination (see at least Goldberg para 0085). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Kaneko to include a first heating unit that heats a first region and a second heating unit that heats a second region; the acquiring unit acquires a first estimated time of arrival at a delivery destination of a first food placed in the first region and a second estimated time of arrival at a delivery destination of a second food placed in the second region the control unit controls the first heating unit based on the first estimated time of arrival and the second heating unit based on the second estimated time of arrival as disclosed by Goldberg so that the manufacturing completion time of the food matches the arrival time to ensure fresh-cooked food product being provided to the customer (see at least Kaneko para 0017).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko.
As to claim 11, Kaneko teaches the system according to claim 1. 
Yet, Kaneko does not explicitly teach the control unit decreases the heating intensity of the food by the heating cooker when an arrival time at the delivery destination is predicted to be delayed from the estimated time of arrival after start heating the food by the heating cooker based on the estimated time of arrival.
	However, Kaneko does teach the processing controller may match the completion time of the product to the expected arrival time by extending or shortening the time to be spent on the cooking steps. The processing controller may extend the cooking time by lowering a temperature of the oven (see at least Kaneko, para 0123).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the processing controller extends the cooking time by lowering a temperature of the oven when there is predicted delay from the estimated time of arrival to match the completion time of the product to the expected arrival time, i.e. the control unit decreases the heating intensity of the food by the heating cooker when an arrival time at the delivery destination is predicted to be delayed from the estimated time of arrival after start heating the food by the heating cooker based on the estimated time of arrival, so that the manufacturing completion time of the food matches the arrival time to ensure fresh-cooked food product being provided to the customer (see at least Kaneko para 0017).
As to claim 12, Kaneko teaches the system according to claim 1.
Yet, Kaneko does not explicitly teach the control unit increases the heating intensity of the food by the heating cooker when an arrival time at the delivery destination is predicted to be earlier than the estimated time of arrival after start heating the food by the heating cooker based on the estimated time of arrival.
	However, Kaneko does teach the processing controller may match the completion time of the product to the expected arrival time by extending or shortening the time to be spent on the cooking steps. The processing controller may shorten the cooking time by increasing a temperature of the oven (see at least Kaneko, para 0123).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the processing controller shortens the cooking time by increasing a temperature of the oven when the arrival time is predicted to be earlier to match the completion time of the product to the expected arrival time, i.e. the control unit increases the heating intensity of the food by the heating cooker when an arrival time at the delivery destination is predicted to be earlier than the estimated time of arrival after start heating the food by the heating cooker based on the estimated time of arrival, so that the manufacturing completion time of the food matches the arrival time to ensure fresh-cooked food product being provided to the customer (see at least Kaneko para 0017).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Wilson (US20110192830, hereinafter Wilson).
As to claim 16, Kaneko teaches the system according to claim 1.
Kaneko does not teach wherein the heating cooker includes: a porous water retaining body; a heating element that consumes power and heats the water retaining body; and a cooking unit that contains the food and heats the food with water vapor from the water retaining body; and the control unit controls the heating cooker by controlling a power amount to the heating element.
However, in the same field of endeavor, Wilson teaches the heating cooker includes a porous water retaining body (see at least Wilson para 0029 cooking pan and steaming tray made with holes. Tray 215 sits inside cooking pan 211. Also see Fig. 4-5), heating element coverts vehicle electrical current to heat energy to enable heating of cooking pan (see at least Wilson para 0035, heating element 237 is an electric heater, i.e. heating element recited in the claim; see Fig. 3 for the cooking unit), removable tray 215 for warming food by using steam (see at least Wilson para 0029), and a CPU directs control of all functions of the stove (see at least Wilson para 0043).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Kaneko to include a porous water retaining body, a heating element that consumes power and heats the water retaining body, and a cooking unit that contains the food and heats the food with water vapor from the water retaining body; and the control unit controls the heating cooker by controlling a power amount to the heating element as disclosed by Wilson to provide a method to heat food items so that steamed food can be prepared on a vehicle.
Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONGYE LIANG/Examiner, Art Unit 3667